Order, Supreme Court, New York County, entered on April 30, 1980, granting defendant’s motion to suppress physical evidence and certain statements insofar as appealed from, is affirmed. The facts as stated in the dissenting opinion are accurate and need not be repeated herein. The mere purchase of a holster from a 42nd Street novelty shop without the presence of additional objective criteria indicating that “criminal activity is afoot” (People v De Bour, 40 NY2d 210, 223), does not permit further intrusion upon the purchaser, other than mere inquiry by the police (People v Samuels, 50 NY2d 1035; People v Batista, 68 AD2d 515, affd 51 NY2d 996). Under the circumstances confronting us, the actions of the police in requesting information from defendant were reasonable and proper and defendant was not seized within the meaning of that term. The threshold of impermissible conduct was crossed when Officer Vitale ordered defendant to open his coat. The predicate for this command, and upon which the dissent would justify the actions of the officer, was the nervous demeanor then exhibited by defendant, which was not evident prior to that point. The act of purchasing a holster must be coupled with other evidence of criminality to permit any higher degree of intrusion. We are not convinced that the equivocal act of purchase was sufficiently elevated by defendant’s body language to permit further encroachment. Defendant’s actions were not similar to those “potential menancing movements” (i.e., purchase of a holster coupled with defendant’s placing his hand in his pocket and subsequent refusal to withdraw it), which confronted the police in Samuels (supra). Indeed, defendant did not have to stop and respond to the officer’s inquiries (People v Howard, 50 NY2d 583, cert den 449 US 1023). However, once this defendant did stop, he was immediately confronted with a display of authority, which in and of itself is a dynamic encounter. The acts of this defendant may have been a reaction to this confrontation and shall not be considered an indication of further criminality. In a similar situation where a street encounter was initiated by a known lawbreaker (i.e., a pimp) and his *937accomplice (the defendant), the Court of Appeals ordered the suppression of a weapon because the nervous uneasiness of defendant and the observance by the officer of a heavy object sliding against the material of defendant’s pocket did not reasonably indicate the presence of a gun (People v Prochilo, 41 NY2d 759, 763). The police were not authorized to lift the defendant’s shirt, despite the fact that, as they approached and stopped him emerging from a group of individuals, his hand was in his waistband and wherein there was a suspicious bulge. (People v Walker, 70 AD2d 828.) In both instances, the respective courts determined that in the appeals before them the circumstances did not justify the level of intrusion subsequently employed. So too, the additional factors necessary to sanction the command to this defendant to open his coat, are just not present. Nor is there sufficient evidence in the record to conclude that Officer Vitale feared for his safety. Concur — Fein, J.P., Sandler, Ross and Markewich, JJ.; Ross, J., concurs in a separate memorandum; Markewich, J., concurs in the majority memorandum and the concurring memorandum of Ross, J., and Lupiano, J., dissents in a memorandum, as follows.